Citation Nr: 0306495	
Decision Date: 04/03/03    Archive Date: 04/10/03	

DOCKET NO.  97-23 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel
INTRODUCTION

The veteran had active service from March 1974 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The Board remanded the appeal in 
September 2000.


FINDINGS OF FACT

1.  The veteran was born in July 1949, has reported four 
years of college education, and has indicated that he last 
worked as a police officer in 1983.

2.  The veteran's permanent disabilities include status post 
right eye injury with right eye dystrophy at the macula, 
evaluated as 10 percent disabling; renal insufficiency, 
evaluated as 30 percent disabling; hypertension, evaluated as 
10 percent disabling; hypertensive heart disease, evaluated 
as 30 percent disabling; and status post Bell's palsy and 
erectile dysfunction, each evaluated as noncompensably 
disabling.  The combined rating for the veteran's 
disabilities is 60 percent.

4.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education and occupational history.


CONCLUSION OF LAW

The criteria for a permanent and total rating for nonservice-
connected pension purposes have not been met.  38 U.S.C.A. §§ 
1502, 1521, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17, and Part 
4, Diagnostic Codes 6079, 7007, 7101, 7522, 7534, 8207 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statements of the case informing them 
of the governing legal criteria, the evidence considered, 
evidentiary development under VCAA, the evidence necessary to 
establish entitlement to the requested benefit, and the 
reason for the denial.  In essence, the matter of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" has 
been addressed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been afforded multiple VA examinations and a 
personal hearing.  He has submitted evidence and a response 
has been received from the Social Security Administration, 
indicating that they have no medical records on file.  
Therefore, it is concluded that the VA has complied with VCAA 
and the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of the veteran's willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 284 (1992); 
38 C.F.R. § 3.340(b), 4.15.

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate diagnostic codes of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1502(a)(1); 38 C.F.R. §§ 3.340(a), 4.15.  
Alternatively, a veteran may establish permanent and total 
disability for pension purposes, absent a combined 100 
percent schedular evaluation, by proving that the individual 
(as opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantial gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and if there are two or more disabilities, there must 
be at least one disability as 40 percent or more, with a 
combined disability rating of at least 70 percent.

However, if a veteran cannot qualify for a permanent and 
total disability under the rating scheme following applicable 
schedular criteria, a permanent and total disability rating 
for pension purposes may be granted on an extraschedular 
basis if the veteran is subjectively found to be unemployable 
by reason of his or her disabilities, age, occupational 
background, and other related factors.  38 C.F.R. 
§§ 3.321(b)(2), 4.17(b).

The veteran's permanent disabilities have been identified and 
evaluated as status post right eye injury with right eye 
dystrophy at the macula, evaluated as 10 percent disabling; 
renal insufficiency, evaluated as 30 percent disabling; 
hypertension, evaluated as 10 percent disabling; hypertensive 
heart disease, evaluated as 30 percent disabling; and status 
post Bell's palsy and erectile dysfunction, each evaluated as 
noncompensably disabling.  His combined nonservice-connected 
disability rating is 60 percent.

Given the foregoing consideration, the veteran's disabilities 
are objectively determined not to be representative of a 
total, 100 percent schedular evaluation in accordance with 
38 C.F.R. § 4.15.  Nor has the veteran been shown to suffer 
from the permanent loss of use of his hands, feet, or eyes, 
in accordance with the criteria set forth in 38 C.F.R. § 
4.15.  Accordingly, on the basis of the objective "average 
person" standard of review, a permanent and total disability 
evaluation is not warranted.

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total evaluation under 38 C.F.R. 
§§ 4.16(a) and 4.17.  As the veteran has more than one 
disability, he is required to have at least one disability 
rated as 40 percent disabling (or more) in order to meet the 
threshold requirement of § 4.16(a).  He must also have 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Since the veteran does not have an 
initial disability rated as 40 percent or more, nor does he 
have additional disability to bring the combined rating to 
70 percent or more, he cannot be considered permanently and 
totally disabled under the criteria set forth in 38 C.F.R. 
§§ 4.16(a), and 4.17.

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extraschedular 
basis may be authorized under 38 C.F.R. § 3.321(b)(2).  With 
respect to the subjective factors bearing on the veteran's 
possible entitlement to pension benefits, such as age, 
education, and occupational background, the Board notes that 
the veteran was born in 1949, has four years of college 
education, and occupational experience as a police officer.  
The veteran has submitted evidence indicating that he has 
received disability retirement benefits from a police 
employees retirement system.

However, the veteran has not shown that his present condition 
renders him per se unemployable under either the average 
person standard or on an individual basis.  Further, the 
reports of October 1996, October and December 2000, and 
October 2001 VA general, cardiovascular, neurology, and eye 
evaluations do not indicate that the veteran is unemployable 
as a result of his disabilities.  Rather, the reports of 
these examinations, where they address the specific issue of 
the veteran's employability, unanimously conclude that the 
veteran's disabilities are not a contraindication to 
employment with the exception of the veteran's eye disability 
precluding him from a piloting a multi-engine aircraft.  In 
the absence of any competent medical evidence indicating that 
the veteran's disabilities preclude him from all employment 
for which he may be qualified, and competent medical evidence 
indicating that his disabilities do not preclude him from all 
employment, the Board concludes that the greater weight of 
the evidence is against a finding that the veteran has 
presented such an unusual disability picture so as to render 
impractical the application of regular schedular standards.  
Hence, a preponderance of the evidence is against entitlement 
to a permanent and total disability rating for pension 
purposes on an extraschedular basis.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  On the basis of the above 
analysis, a preponderance of the evidence is against a 
permanent and total disability evaluation for pension 
purposes under any applicable standard.


ORDER

A permanent and total disability rating for nonservice-
connected disability pension purposes is denied.



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

